DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communications filed 7-24-2020 and 1-27-21.
	Claims 26-43 are pending in the instant application.

Election/Restrictions
Claims 34-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 7-24-2020 and 1-27-21.
Applicant’s election without traverse of Group III, RNAi targeting Itga-9, claims 26-33, 42 and 43, in the replies filed on 7-24-2020 and 1-27-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 26-33, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a suture placement model involving orthotopic corneal transplantation between fully mismatched C57BL/6 (donors) and BALB/c (recipients) mice to induce corneal inflammatory LG with valve formation, where mice were randomized to receive subconjunctival injections of either 6.4 lg hamster anti-mouse Itga-9 blocking antibody or isotype control hamster IgG… twice a week for 2 weeks beginning on day 0 after suturing, and being enabling for the transfection with siRNA specifically targeting Itga-9 to study the functional role of Itga-9 in LECs in vitro, does not reasonably provide enablement for methods of inhibiting any transplant rejection in a mammal comprising administering an effective amount of any anti-Itga-9 therapeutic agent, and optionally further comprising administering any anti-VEGFR-3 agent, which anti-Itga-9 therapeutic agent optionally comprises a binding agent specific for Itga-9 and is optionally an antibody or antibody fragment, or an anti-Itga-9 RNAi molecule specific for Itga-9, and which anti-VEGFR-3 agent optionally comprises an anti-VEGFR-3 antibody, which administration .
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods of inhibiting any transplant rejection in a mammal comprising administering an effective amount of any anti-Itga-9 therapeutic agent, and optionally further comprising administering any anti-VEGFR-3 agent, which anti-Itga-9 therapeutic agent optionally comprises a binding agent specific for Itga-9 and is optionally an antibody or antibody fragment, or an anti-Itga-9 RNAi molecule specific for Itga-9, and which anti-VEGFR-3 agent optionally comprises an anti-VEGFR-3 antibody, which administration is by subconjunctival, intraocular, periocular, intraperitoneal, retrobulbar, intramuscular, topical, intravenous, or subcutaneous administration, or local or systemic administration, and which mammal optionally is a human, and which tissue for transplant optionally comprises skin or a cornea.
The teachings in the specification: 
The specification teaches the following:


The recipient mice were randomized to receive subconjunctival injections of either hamster or mouse Itga-9 antibody…  or its isotype control hamster IgG …  Subconjunctival injection was performed twice a week on the day of transplantation and thereafter up to 8 weeks after the surgery.

The suture placement model was used to induce corneal inflammatory LG with valve formation…  Briefly, three 11-0 nylon sutures… were placed into the corneal stroma without penetrating into the anterior chamber. Subsequently, mice were randomized to receive subconjunctival injections of either 6.4 lg hamster anti-mouse Itga-9 blocking antibody or isotype control hamster IgG… twice a week for 2 weeks beginning on day 0 after suturing. Experiments were repeated twice with a total of 10 mice in each group.

Custom-designed siRNA duplexes were synthesized by Qiagen …against human Itga-9 mRNA… Scrambled siRNA control was purchased from Ambion… Transfections were carried out according to manufacturer’s instructions with a transfection reagent … and opti-MEM-reduced serum medium at 37oC in a 5% CO2 humidified air incubator.

… Our data from realtime PCR analysis showed that following the transfection with Itga-9 siRNA, the Itga-9 expression in LECs was significantly reduced by around 50%. We also confirmed that the transfection had no direct effect on LEC viability by flow cytometric analysis…  Together, these data indicate that transfection with siRNA can be used to study the functional role of Itga-9 in LECs in vitro.

… Our data, as presented in Figure 10A, showed that Itga-9 siRNA treatment led to a significant reduction in LEC proliferation in comparison with control condition (*P < 0.05). 

This result suggests that Itga-9 engagement regulates LEC proliferation. Effect of Itga-9   …and Itga-9 depletion in LECs resulted in a significant reduction of cell adhesion to fibronectin (*P < 0.05), indicating that Itga-9 is also crucial for LEC interaction with the extracellular matrix. Effect of Itga-9 …Following siRNA transfection with either Itga-9 or scrambled siRNA, LECs were monitored over 72 hours. As shown in Figure 11 A, LECs transfected with Itga-9 siRNA showed larger open wound area than control cells transfected with scramble siRNA at both time points studied, 24 and 72 hours after wounding (*P < 0.05). Moreover, the inhibition effect of Itga-9 on wound healing was greater at the later time point when cells in the control group had grown over the majority of the field of view (Fig. 11B). These results clearly indicate that Itga-9 is essential for LEC migration.

…. Forty-eight hours after transfection with either Itga-9 or scramble siRNA, LECs were seeded on solidified basement membrane matrix, Matrigel, to allow for tube formation. Results from this assay showed that Itga-9 depletion in LECs resulted in a dramatic reduction in total tube length, as demonstrated in Figure 12A. ..

[Emphases added][Citations omitted].
The examples provided in the instant specification, of specific anti-Itga-9 antibody directly administered to mice cornea, or of in vitro transfection of LECs with antisense sharing complete homology with the target Itga-9 mRNA, are not representative or correlative of the ability to inhibit any transplant rejection in a mammal comprising administering an effective amount of any anti-Itga-9 therapeutic agent, and optionally further comprising administering any anti-VEGFR-3 agent, by any route of administration.
In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide specific and effective therapeutic effects by inhibiting any transplant rejection in any subject as instantly claimed.  Since the specification fails to provide the requisite guidance for delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
In light of these teachings, Applicants have not provided adequate guidance in the specification toward making and using a representative number of species of the broad genus of therapeutic agents encompassed by the claims. 

One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. Thus, Applicant was not in possession of the claimed genus.  
For these reasons, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-33, 42 and 43 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wiegand et al (US 2005/0004027).
Wiegand et al (US 2005/0004027) teach methods of inhibiting transplant rejection in a mammal comprising administering an effective amount of an anti-Itga-9 therapeutic agent, and optionally further comprising administering an anti-VEGFR-3 agent, which anti-Itga-9 therapeutic agent comprises a binding agent specific for Itga-9 and is optionally an antibody or antibody fragment, or an anti-Itga-9 RNAi molecule specific for Itga-9, and which anti-VEGFR-3 agent optionally comprises an anti-VEGFR-3 antibody, which administration is by subconjunctival, intraocular, periocular, intraperitoneal, retrobulbar, intramuscular, topical, intravenous, or subcutaneous administration., local or systemic administration., and which mammal optionally is a human, and which tissue for transplant optionally comprises skin or a cornea (see entire document, esp. ¶¶ 1-41, 47-48, claims 1-7)..

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
4-14-21
/JANE J ZARA/Primary Examiner, Art Unit 1635